COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-105-CV





CENTER FOR NEUROLOGICAL 	APPELLANTS

DISORDERS, P.A. AND 

GREG WARD, M.D.	



V.



ROGER P. GEORGE AND 	APPELLEES

JULIET A. GEORGE	



------------



FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Center for Neurological Disorders, P.A. and Gregory A. Ward, M.D., appeal from the trial court’s denial of their motions to dismiss with prejudice the claims of Appellees Roger P. George and Juliet A. George.  Appellants’ motion to dismiss had alleged that the Georges’ expert report was not legally sufficient and did not meet the statutory good faith requirement under Texas Civil Practices and Remedies Code section 74.351.
(footnote: 2)
	This court recently held that we lacked jurisdiction over an interlocutory appeal of an order denying a motion to dismiss based on the inadequacies of a section 74.351 expert report because such an order is not appealable under Texas Civil Practice and Remedies Code section 51.014 and no other statute gives us jurisdiction.
(footnote: 3)  We consequently gave notice to all parties to this appeal that we might dismiss the appeal for want of jurisdiction unless within ten days a response was filed with the court showing grounds for continuing the appeal.
(footnote: 4)  On January 5, 2007, Appellants filed a response.
(footnote: 5)








Appellants’ response to our jurisdiction inquiry letter does not show grounds for continuing the appeal.  Accordingly, we follow our decision in 
Jain
 and dismiss this appeal for want of jurisdiction
.



LEE ANN DAUPHINOT

JUSTICE



PANEL B:	DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: 
 January 25, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:Tex. Civ. Prac. & Rem. Code Ann.
 § 74.351 (Vernon 2005).


3:Jain v. Stafford
, No. 2-06-250-CV, 2006 WL 3627140, at *2 (Tex. App.—Fort Worth Dec. 14, 2006, no pet. h.).


4:See
 Tex. R. App. P. 
42.3.


5:Appellants also requested en banc consideration of the issue; we are denying this request by separate order dated the same day as this opinion.